DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 10/04/2021 to prosecute the invention of Group I, including claims 1-8. Other Groups, including claims 9-14 are withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shennib et al. (U. S. Pat. App. Pub. – 2016/0100261).
	Regarding claim 1, Shennib discloses a hearing aid system (Fig. 3), comprising: a hearing aid (1) having a rechargeable battery for supplying power and a first data memory for storing operating data ([0027]); and a charging station (60) having a nonvolatile second data memory ([0030]), said charging station being configured to charge said battery of said hearing aid at least intermittently when said hearing aid is arranged in a charging position with respect to said charging station; said hearing aid being configured to transmit operating data stored in said first data memory to said charging station when said hearing aid is arranged in a transmission position with respect to said charging station, and said charging station being configured to store the operating data transmitted from said hearing aid in said second data memory ([0027-0030]); said charging station being configured to transmit operating data stored in said second data memory to said hearing aid when said hearing aid is arranged in the transmission position; and said hearing aid including a computer unit configured to adjust at least one parameter relating to signal processing of said hearing aid on a basis of the operating data transmitted from said charging station to said hearing aid (Fig. 5) as claimed.
	Regarding claim 2, Shennib further discloses the hearing aid system, wherein said hearing aid is configured to store data selected from the following list of data types as operating data: acoustic measurement data collected by said hearing aid, a user input, a piece of information about a technical state of said hearing aid, an existing value of a parameter related to the signal processing 
	Regarding claim 3, Shennib further discloses the hearing aid system, wherein said charging station is configured to charge said battery of said hearing aid by way of wireless energy transmission to said hearing aid (Fig. 4).
	Regarding claim 5, Shennib further discloses the hearing aid system, wherein said hearing aid is configured to transmit operating data stored in said first data memory wirelessly to said charging station ([0035, 0041-0042]).
	Regarding claim 6, Shennib further discloses the hearing aid system, wherein said charging station is configured to transmit the operating data stored in said second data memory wirelessly to said hearing aid ([0035, 0041-0042]).
	Regarding claim 8, Shennib further discloses the hearing aid system, wherein: said charging station further comprises a computer unit which is configured to adjust at least one parameter relating to the signal processing of said hearing aid on a basis of the operating data transmitted from said hearing aid to said charging station; and said charging station is configured to transmit the adjusted parameter of the signal processing to said hearing aid (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 4 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shennib et al. (U. S. Pat. App. Pub. – 2016/0100261) in view of Moller (U. S. Pat. App. Pub. – 2003/0128855).
Regarding claim 4, Shennib further discloses the hearing aid system, wherein said charging station is configured to charge said battery of said hearing aid (Fig. 4). But Shennib may not specially teach for galvanic coupling for transmitting energy to said hearing aid as claimed. Moller discloses a similar structured hearing aid system, comprising means for galvanic coupling to transmit energy to a hearing aid ([0015]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide galvanic coupling for transmitting energy to the hearing aid of said hearing aid system taught by Shennib, in order to effectively and efficiently operate the hearing aid system.
Regarding claim 7, Shennib further discloses the hearing aid system, wherein said hearing aid is configured to transmit the operating data stored in said first data memory (Figs. 4-5). But Shennib may not specially teach for galvanic coupling for communicating to said hearing aid as claimed. Moller discloses a similar structured hearing aid system, comprising means for galvanic coupling to communicate to a hearing aid ([0015]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide galvanic coupling for communicate with the hearing aid of said hearing aid system taught by Shennib, in order to effectively and efficiently operate the hearing aid system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651